                Case 1:19-cv-05061-MKB-SMG Document 5 Filed 09/16/19 Page 1 of 2 PageID #: 44
                                                                                                                        llHlHllHRlllHill
                                                                                                                                P2298792

             CYNTHIA WEISBERG,               INDIVIDUALLY ON BEHALF OF HERSELF AND ALL
                                            OTHERS  SIMILARLY SITUATED
                                                     PLAINTIFF                                       U S DISTRICT COURT EASTERN
                                                                                                     DISTRICT OF NEW YORK
                                                          KEDEM LLC                                  Docket No. 19CV5061
                                                          DEFENDANT

         Person to be Served
         ROYAL WINE CORPORATION
         AGENT: EFREM SCHNOLL 63 LEFANTE WAY                                                                   AFFIDAVIT OF SERVICE
         BAYONNE, NJ 07002                                                                               (For Use By Private Service)


          Papers Served: CIVIL                        COVER SHEET,    JURY TRIAL DEMANDED,   SUMMONS AND
         CIVIL ACTION                                                                                          COMPLAINT,    SUMMONS   IN A
          Service Data:
         Served Successfully X                        Not Served             Date: 09/11/201.9 Time: 12:55        PM   Attempts:
                Delivered               copy to him/her                                 of person served and relationship
                                    a
                                                               personally        Name
                                                                                                                                   / title:
                Left      a    copy with         a                                               SHELDON       L. GINSBERG
                                                      competent household
                member of over              14       years of age residing
                therein.                                                                             VICE PRESIDENT

                Left a copy with a person authorized to
         X      accept service, e.g. managing agent,
                registered agent, etc.


         Description of Person Accepting Service:
        SEX: MALE                  COLOR: WHITE              HAIR: GREY       APP.AGE: 60       APP. HT: 6'O              APP. WT: 180
        OTHER:

        Comments Or Remarks:
                                                                                I,   JOSEPH RANDAZZA,   at the time of service a
                                                                                                         was
                                                                                competent adult not having a direct interest in
                                                                               the litigation. I declare under
                                                                               perjury that the foregoing is truepenalty of
                                                                                                                    and correct.
        Sworn    to           fo    me   this
             day      o             ,2019
l
                                                                                Signat r       Proc ss     S   rve Date
    -
                                                                               Cllent File   Numbe   :




             TEAYANNA C. JOHNSON-DAVIS
             NOTARY PUBUC OF NEW JERSEY
                Commission # 5C091658
             My Commission Expires 10/11/2023
    Case 1:19-cv-05061-MKB-SMG Document 5 Filed 09/16/19 Page 2 of 2 PageID #: 45

      AO 440 (Rev. 06/12) summons in a
                                       Civil Action (Page 2)
         Civil Action No.


                                                            PROOF OF SERVICE
                            (This section should not be filed with
                                                                   the court unless
                                                                                    required by Fed. R. Civ. P. 4 (l))
                Thi s summons for (name
                                        ofindividual and        title,   ifany)
     was received by me on
                           (date)            0            |_   p 0 j of           .



               O I personally served the
                                         summons on the individual                    at (place)

                                                                                              on (date)
                                                                                                                                          or
              O I left the summons at the
                                          individual's residence or usual
                                                                          place of abode with (name)
                                                                          , a person   of suitable age and discretion who
              on (date)                                                                                                             resides there,
                                                     , and mailed a
                                                                    copy to the          individual's last known
                                                                                                                         address; or
                  served the summons on
                                          (name afindividual)
                                                                         n
              designated by law to accept service of                                                                                                who is
                                                      process on behalf of (name
                                                                                 oforganizatio
                                                                                            on (date)
                                                                                                                                        or
             O I returned the summons
                                      unexecuted because

             O Other      (specify):




            My fees are $                          for travel and $
                                                                                                   for services, for a total of $
                                                                                                                                             0.00
            I declare under
                            penalty of perjury that this information is true.


 Date:

                                                                                                         rver's      ure



                                                                                                    Printed name and title

                                                                                             2$33  ÜÄ houte 44 ne
                                                                                                Post Office 80x 36
                                                                                            Union, New Jersey 07083
                                                                                                      Server's address
Additional information
                       regarding attempted service, etc:
